Citation Nr: 1012983	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a cervical spine 
disorder.
  
3. Entitlement to service connection for a left foot injury.

4.  Entitlement to service connection for Influenza virus.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for leg 
numbness and cramping.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
anxiety disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1952 to July 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 2005 and 
July 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

The record reflects that the Veteran originally filed a 
claim for service connection for a cervical spine disorder, 
to include degenerative joint disease and mysositis, that 
was denied by way of a May 1998 RO rating decision.  
Subsequently, he filed a new claim for service connection 
for cervical spine disorder, which was denied by way of an 
August 2002 rating decision.  After filing his current 
cervical spine claim in November 2007, it was determined 
that the Veteran had not received proper initial notice of 
VA's duty to notify and assist, as outlined in the Veteran's 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In the 
July 2008 rating decision, the RO characterized the 
Veteran's cervical spine claim as an original claim for 
service connection to be decided on the merits in order to 
prevent any prejudice to the Veteran.  As a decision of the 
claim on the merits would not prejudice the Veteran in this 
instance, the Board has characterized the cervical spine 
claim as reflected above.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for Influenza virus and 
whether new and material evidence has been submitted to 
reopen claims for an anxiety disorder being remanded are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently has hemorrhoids that were caused by or incurred in 
service.

2.  The evidence of record does not show that the Veteran's 
currently diagnosed cervical spine disorder is etiologically 
related to his period of active service.

3.  The evidence of record does not show that the Veteran 
currently has a left foot disorder that was caused by or 
incurred in service.

4.  In an August 2002 rating decision, the RO determined 
that new and material evidence had not been received with 
which to reopen the Veteran's previously denied claim of 
entitlement to service connection for a lumbar spine 
disorder.

5.  Evidence received since the August 2002 decision does 
not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a lumbar 
spine disorder, and does not raise a reasonable possibility 
of substantiating the claim.

6.  In a May 1998 rating decision, the RO denied service 
connection for leg numbness and cramping.  The Veteran did 
not perfect an appeal of that decision.  

7.  Evidence received since the May 1998 decision does not 
relate to an unestablished fact necessary to substantiate 
the claim for service connection for leg numbness and 
cramping, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).

3.  The criteria for service connection for a left foot 
injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009).

4.  The August 2002 RO decision which continued the denial 
the Veteran's claim of entitlement to service connection for 
a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a); 20.1103 (2009).

5.  Since the August 2002 RO decision decision, new and 
material evidence has not been received to reopen the claim 
of service connection for a lumbar spine disorder.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

6.  The May 1998 RO decision which denied the Veteran's 
claim of entitlement to service connection for leg numbness 
and cramping is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104(a); 20.1103 (2009).

7.  Subsequent to the May 1998 RO decision that denied the 
Veteran's claim of entitlement to service connection for leg 
numbness and cramping, new and material evidence sufficient 
to reopen the claim was not received; therefore, the claim 
remains denied.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCCA requires VA to assist a claimant at the time he or 
she files a claim for benefits.  As part of this assistance, 
VA is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any errors in notice 
required under the VCAA should be presumed to be prejudicial 
to the claimant unless VA shows that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under 
Sanders, VA bore the burden of proving that such an error 
did not cause harm.  Id.  


However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, 
the Supreme Court suggested that determinations concerning 
prejudicial error and harmless error should be made on a 
case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board 
must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the 
claimant. 

By letters dated in February 2005 and March  2008, the 
Veteran was notified of the information and evidence 
necessary to substantiate the claims.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  VA told the Veteran what information he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the 
Board finds that VA has satisfied the requirements of the 
VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2008, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of 
his case to the Board, and thus, compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been met.  Nevertheless, in light of the 
Board's denial of the Veteran's claims, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
He was provided appropriate VA medical examinations.  There 
is no indication of any additional, relevant records that 
the RO failed to obtain.

With regard to the new and material claims, a VA examination 
need not be provided for the Veteran's claim to reopen.  In 
the absence of new and material evidence submitted by the 
claimant, the duty to assist by affording the Veteran a VA 
examination is not triggered.  See 38 U.S.C.A. § 5103A(d), 
(g); Paralyzed Veterans of Am.  v.  Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet. App. 
542, 546 (1996) (holding that unless the Veteran has 
submitted new and material evidence warranting the reopening 
of his claim, the duty to assist does not attach).

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).  A disorder may also be service connected if the 
evidence of record reveals that the Veteran currently has a 
disorder that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be more persuasive or unpersuasive, and providing reasons 
for rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 Vet. App. at 
49.  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not 
have the same probative value.

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 49.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence 
relevant to his claimed disabilities.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
as to the instant claims.

Hemorrhoids

Here, the Veteran claims that he currently has a hemorrhoid 
disorder that is related to his period of active service.  
Having reviewed the evidence and all pertinent laws, the 
Board finds that the preponderance of the evidence is 
against the claim for service connection in this instance.  
Thus, the appeal must be denied.

The Veteran's service treatment records were reviewed and 
are negative for a report or diagnosis of hemorrhoids.  The 
July 1954 separation report of medical examination shows 
that the clinical evaluation of the anus and rectum was 
normal.  

The first indication of hemorrhoids following separation is 
shown in a June 1956 VA medical treatment record.  The 
record reflects that the Veteran underwent a 
henorrhoidectomy to treat external hemorrhoids with 
thrombosis.  Subsequent VA treatment records include his 
September 2005 report of episodes of hematochezia, which he 
attributed to hemorrhoids; the assessment was hematochezia 
and constipation.

After reviewing the evidence in light of the pertinent laws, 
the Board finds that the preponderance of the evidence 
weighs against the claim for service connection for 
hemorrhoids.  The competent medical evidence does not show 
that the Veteran has a current diagnosis of hemorrhoids, or 
that he was diagnosed or treated for said condition during 
his period of active service.  A threshold requirement for 
the granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.   Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In this regard, the Board acknowledges that the medical 
evidence reflects that the Veteran was previously diagnosed 
and treated for hemorrhoids.  However, the evidence shows 
that he was last diagnosed with hemorrhoids in June 1956.  
After his most recent report of a rectal condition in 
September 2005, he was diagnosed with hematochezia and 
constipation.  The Veteran has not submitted any recent 
medical evidence to suggest that he currently suffers from a 
chronic hemorrhoid disability.  Thus, there is no basis to 
grant the claim for service connection in this instance.

The Board has considered the Veteran's statements that he 
has hemorrhoids that are related to his period of active 
service.  While the Board is sympathetic to the Veteran's 
own statements and believes that he is competent to report 
his current symptomatology, he does not have the requisite 
special medical knowledge necessary to render an opinion as 
to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); 38 C.F.R. § 3.159.  Essentially, the 
evidence is void of a probative medical opinion, supported 
by a detailed medical rationale and based on review of the 
Veteran's claims file, which relates a current hemorrhoids 
diagnosis to the Veteran's period of active service.

For the foregoing reasons, the Veteran's claim for service 
connection for hemorrhoids is denied.  As the evidence of 
record is against the claim, the benefit of the doubt rule 
does not apply.  Gilbert, 1 Vet. App. at 58.  

Cervical Spine Disorder

The Veteran has asserted that his current cervical spine 
disorder is related to his period of active service.  Having 
reviewed the evidence and all relevant laws and regulations, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for a cervical 
spine disability.  Thus, the appeal in this instance must be 
denied.

The Veteran's service treatment records are of record and 
are negative for a diagnosed cervical spine disorder.  A 
November 1952 treatment record shows that he was treated for 
low back pain.  In December 1952, the Veteran was treated 
for cervical adenopathy.  The July 1954 report of medical 
examination shows that at the time of discharge, the 
clinical evaluation of the Veteran's spine was normal.

Subsequent to service, the Veteran's VA and private medical 
treatment records reflect a diagnosis of a cervical spine 
condition.  A June 1977 letter from V.M.G.H., M.D., shows 
that the Veteran was examined and diagnosed with myositis of 
the neck muscles.  A June 1978 letter from R.G., M.D., the 
Veteran's private physician shows that he received treatment 
for cervical spine pain and that he was diagnosed with 
fibrositis.  Veteran was diagnosed with arthritis of the 
cervical spine following an April 1982 VA examination.  A 
December 1993 letter from his private physician, N.J.A., 
M.D., indicates that the physician had treated the Veteran 
since May 1974 and that the Veteran had been diagnosed with 
chronic cervical painful syndrome, osteoporosis, and 
cervical arthro arthritis.  

The Veteran underwent a VA spine examination in January 
1994, at which time he reported having total back pain since 
1952.  Following a clinical and radiological evaluation, the 
Veteran was diagnosed with cervical paravertebral myositis 
and osteoporosis of the cervical spine.  The etiology of the 
Veteran's diagnoses was not provided.

Also in January 1994, the Veteran underwent a VA general 
medical examination.  He reiterated his report of having 
cervical spine pain since 1952 and he was noted to have 
incurred a lumbrosacral strain in 1952.  He reported having 
muscular spasms and pain in the cervical spine region.  
Following a clinical examination, the Veteran was diagnosed 
with cervical fibromyositis and degenerative joint disease.  

In March 1998, the Veteran underwent a second VA spine 
examination, at which time he reported having cervical spine 
pain.  Based on a physical and radiological examination, the 
diagnosis was mild to moderate degenerative disease of the 
cervical spine by symptomatology and radiographs, but 
without objective evidence of disability or decreased range 
of motion on physical examination.

Subsequent VA and private medical treatment records from 
1988 to July 2008 show treatment for the Veteran's diagnosed 
conditions.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a cervical spine disorder.  Thus, the 
appeal must be denied.

In so determining, the Board notes that the objective 
medical evidence is negative for findings or a cervical 
spine disorder during the Veteran's period of active 
service.  While the service treatment records show that the 
Veteran was treated for  cervical adenopathy in December 
1952, they are negative for treatment for a cervical spine 
disorder.  In this regard, the Veteran's July 1954 
separation report of medical examination, which was 
completed during the same month of separation, is highly 
probative as to the Veteran's condition at the time nearest 
his release from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of reasons for 
the Board's decision).  The July 1954 separation report of 
medical examination is entirely negative for any reports or 
diagnoses of a cervical spine disorder and weighs heavily 
against the claim.  The weight of the service treatment 
records, including the July 1954 separation report of 
medical examination, is greater than subsequent VA and 
private medical treatment records based on a history 
provided by the Veteran.  

Moreover, the Board notes there is no indication of a 
cervical spine diagnosis until June 1977, over twenty years 
following separation.  Evidence of a prolonged period 
without medical complaint and the amount of time that 
elapsed since active duty service can be considered as 
evidence against a claim.  Maxon v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000).  Additionally, there is no definitive 
medical opinion relating a current cervical spine disorder 
to a verified cervical spine diagnosis in service, or 
otherwise relating the claimed condition to the Veteran's 
period of active service.  Overall, the preponderance of the 
evidence does not show that service connection is warranted 
in this instance.  See 38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309; see also Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).    

The Board recognizes the Veteran's contentions that he has 
had a cervical spine disorder since active service.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of his symptoms, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence 
of a chronic cervical spine disorder) and post-service 
treatment records (showing no complaints, symptoms, findings 
or diagnoses associated with a cervical spine disorder until 
June 1977, and no competent medical evidence linking the 
reported cervical spine disorder to the Veteran's service) 
outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disability.  
While the Board is sympathetic to the Veteran's claims, and 
he is certainly competent to describe that which he 
experienced in service, any contentions by the Veteran that 
he has a current cervical spine disorder that is related to 
active service are not competent.  There is no indication 
that the possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 
58.  The Veteran's claim for service connection for a 
cervical spine disorder is denied.

Left Foot Injury

The Veteran has essentially claimed that he currently has a 
left foot disorder as the result of his period of active 
service.  He asserted that he experienced a mortar shell 
explosion while on active duty.  He has attributed his left 
foot injury to this in-service incident.

The Veteran's service treatment records are of record and 
are negative for a diagnosed left foot disorder.  These 
records are negative for reports of having incurred any type 
of residual injury from a mortar shell explosion.  The July 
1954 separation report of medical examination shows that 
clinical examination of the lower extremities was normal.

The Veteran's VA and private medical treatment records, 
dated collectively from  June 1956 to July 2008 were 
reviewed.  These records, showing treatment following 
separation, are negative for reports of a left foot 
condition.  Similarly, while these records show diagnosis of 
general osteoarthritis, there is no definitively diagnosed 
left foot condition.  

Having reviewed the evidence of record in light of the 
pertinent laws, the Board finds that the preponderance of 
the evidence is against the claim for service connection in 
this instance.  The medical evidence does not show that the 
Veteran has a current diagnosis of a left foot injury, or 
that he was diagnosed or treated for said condition during 
his period of active service.  Again, the Board reiterates 
that a threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.   See Brammer, 3 Vet. App. at 225.  Simply put, 
in the absence of a present disability that is related to 
service, a grant of service connection is clearly not 
supportable.

The Board has considered the Veteran's statements in support 
of his claim that he has a left foot condition as a result 
of an in-service injury.  While he is certainly competent to 
describe the extent of his current symptomatology and his 
military experiences, there is no evidence that he possesses 
the requisite medical training or expertise necessary to 
render him competent to offer evidence on matters such as 
medical diagnosis or medical causation.  See Espiritu, 2 
Vet. App. at 495. 
 
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a left foot injury.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.

Legal Criteria for New and Material Evidence Claims

The Veteran seeks to reopen previously denied claims of 
service connection for a lumbar spine disorder and a service 
connection claim for leg numbness and cramping.  According 
to the Veteran, he has submitted new and material evidence 
to reopen the previously denied claims.  He has asserted 
that the evidence is otherwise sufficient to award service 
connection for the claimed disabilities.  

The Board notes that once a decision denying service 
connection becomes final, a disallowed service connection 
claim shall only be reopened and reviewed if new and 
material evidence is presented or secured with respect to 
the final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

Lumbar Spine Disorder

A review of the record indicates that the Veteran was denied 
service connection for a lumbar spine disorder by way of the 
August 2002 RO rating decision. The Veteran failed to file a 
notice of disagreement with regard to the August 2002 RO 
decision.  Therefore, the rating decision became final and 
not subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; see also 38 C.F.R. §§ 20.302, 20.1103.  
This is the most recent final decision.  As such, his claim 
for service connection for a lumbar spine disorder may only 
be reopened if new and material evidence is submitted.   

The Board notes that the Veteran filed a claim to reopen the 
lumbar spine claim in July 2005.  His request was denied by 
way of an October 2005 rating decision.  In March 2006, the 
Veteran, by way of his accredited representative, requested 
to reactive his claim for service connection for a lumbar 
spine disorder.  He subsequently submitted new evidence in 
support of his claim in June 2006.  Having reviewed the 
March 2006 and June 2006 correspondences, the Board 
construes these as timely filed notices of disagreement as 
to the October 2005 RO rating decision.  Thus, the August 
2002 rating decision constitutes the most recent final 
rating decision.

As noted above, the Veteran was denied service connection 
for a lumbar spine disorder by way of the August 2002 rating 
decision.  In denying the claim, the RO determined that the 
Veteran had not submitted new and material evidence to 
reopen a previously denied claim for a lumbar spine 
disorder.  At the time of the August 2002 rating decision, 
the evidence of record included the following:  the 
Veteran's service treatment records showing that he was 
treated for an acute lumbosacral sprain in November 1952; a 
January 1970 VA examination report showing that the Veteran 
was diagnosed with mild scoliosis; letters dated from June 
1977 to June 1978 from the Veteran's private treating 
physicians, which showed that he had been diagnosed with 
myositis of the lumbar region, fibrositis, and lumbosacral 
fibromyositis; July 1981 to September 1993 VA and private 
medical treatment records showing treatment for a low back 
condition; a January 1994 VA spine examination report 
showing a diagnosis of lumbar dextroscoliosis, lumbar 
osteopenia, clinical dorsal kyphosis, and cervical, dorsal, 
lumbar, and sacral paravertebral myositis; and a March 1998 
VA spine examination showing an assessment of mild to 
moderate degenerative changes of the lumbar spine by 
symptomatology and radiographs, but without objective 
evidence of disability or decreased range of motion on the 
physical examination. 

As noted above, the Veteran submitted a request to reopen 
the previously denied lumbar spine claim in July 2005.  In 
addition to the above listed evidence, the evidence of 
record at the time of his July 2005 request, the evidence of 
record included March 2003 to May 2005 VA and private 
medical records showing treatment for unrelated conditions.  

Subsequently, additional medical evidence was associated 
with the claims file.  This medical evidence included VA 
treatment records dated from January 2004 to July 2008, 
which showed that the Veteran had been diagnosed with low 
back pain, degenerative joint disease, and osteoporosis. 
Also associated with the claims file were May 2006 private 
radiology reports showing an impression of mild 
osteoarthritis with osteoporosis of the lumbosacral spine.  
Additionally, a January 2008 letter from the Veteran's 
treating physician, J.F.I., M.D., has been submitted and 
reveals that the Veteran has been diagnosed with generalized 
osteoarthritis and dorsolumbar myositis.

After a careful review of the evidence of record, the Board 
finds that new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
a lumbar spine disorder.  

While the medical records submitted since the August 2002 RO 
rating decision, constitute new evidence, it is not material 
as it does not establish that the Veteran's currently 
diagnosed lumbar spine disorder is related to his period of 
active service.  Specifically, the March 2003 to July 2008 
VA and private medical records and the January 2008 letter 
from Dr. J.F.I. merely confirm that he has been diagnosed 
with a lumbar spine disorder.  However, the medical evidence 
of record is still negative for a medical opinion relating 
the Veteran's current diagnoses to his period of active 
service.  In essence, the newly submitted evidence do not 
give any new information that would substantiate his claim 
for service connection or otherwise demonstrate that the 
Veteran's current lumbar spine disorders are attributable to 
his period of active service.

Consideration has been given to the Veteran statements and 
the Board presumes this testimony to be credible for the 
purposes of determining whether new and material evidence 
has been submitted.  However, when viewed in conjunction 
with the evidence of record at the time of the prior final 
decision, it is repetitive of previous statements made which 
were previously considered by VA, and is therefore not new.  
While the Board is sympathetic to the Veteran's own 
statements regarding his condition and his military service, 
and believes that he is competent to report his current 
symptomatology, he does not have the requisite special 
medical knowledge necessary to render an opinion as to 
medical causation.  See Espiritu, 2 Vet. App. at 495; 38 
C.F.R. § 3.159.      

Accordingly, the evidence received subsequent to the August 
2002 RO rating decision is not new and material because such 
evidence does not relate to an unestablished fact and does 
not otherwise raise a reasonable possibility of 
substantiating the Veteran's claim.  As such, the appeal is 
denied because new and material evidence has not been 
received to reopen the Veteran's claim of entitlement to 
service connection for a lumbar spine disorder.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.156(a).



Leg Numbness and Cramps

The RO denied service connection for leg cramps and numbness 
by way of the May 1998 rating decision.  The Veteran failed 
to file a notice of disagreement with regard to this rating 
decision.  Therefore, the May 1998 rating decision became 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 
20.302, 20.1103.  As such, his claims for service connection 
for  leg cramps and numbness may only be reopened if new and 
material evidence is submitted.

The Board notes that the Veteran filed a claim to reopen the 
leg numbness and cramping claim in July 2005.  His request 
was denied by way of an October 2005 rating decision.  In 
March 2006, the Veteran, by way of his accredited 
representative, requested to reactive his claim for service 
connection for bilateral leg numbness and cramps.  He 
subsequently submitted new evidence in support of his claim 
in June 2006.  Having reviewed the March 2006 and June 2006 
correspondences, the Board construes these as timely filed 
notices of disagreement as to the October 2005 RO rating 
decision.  Thus, the May 1998 rating decision constitutes 
the most recent final rating decision.

In the May 1998 rating decision, the RO denied service 
connection for bilateral leg numbness and cramps, as the 
Veteran's service treatment records failed to show findings 
of the claimed disability.  At the time of the May 1998 
rating decision, the relevant evidence of record included 
the following:  the Veteran's service treatment records, 
which were negative for a report or diagnosis of a bilateral 
leg condition; private medical records dated collectively 
from July 1958 to June 1984, which show treatment for a back 
condition; September 1998 to July 1993 VA medical treatment 
records showing a report of leg pain; a January 1994 VA 
spine examination report documenting the Veteran's report of 
total back pain associated with leg numbness and cramps 
since 1952; and a March 1998 VA general medical examination 
report, which indicated that the Veteran was found to have 
occasional sciatic pain.  

In July 2005, the Veteran filed an application to reopen the 
previously denied claim for service connection for bilateral 
leg numbness and cramps.  At the time of the Veteran's 
request, the evidence of record, in addition to the evidence 
noted above, included VA and private medical treatment 
records, dated collectively from March 2003 to May 2005.  
These records showed treatment for unrelated conditions.  

Subsequently, the Veteran submitted a January 2008 letter 
from his treating physician, J.F.I, M.D., in support of his 
claim.  The letter indicates that he had been treated by the 
physician since 2006 for complaints of polyarthritis in the 
hips and knees.  It was also noted that a rheumatic 
evaluation showed that he had pain, tenderness, and a 
limitation of motion of the hips and knees.  Dr. J.F.I. 
stated that the Veteran had been diagnosed with generalized 
osteoarthritis and bursitis of the trochanter.

The Veteran's September 2003 to July 2008 VA medical 
treatment records have been associated with the claims file.  
These records reflect treatment for unrelated conditions.    

After a careful review of the evidence of record, the Board 
finds that new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
leg numbness and cramps.  The March 2003 to July 2008 VA and 
private medical treatment records and the January 2008 
letter from Dr. J.F.I. constitute new evidence in that it 
was not of record at the time of the May 1998 rating 
decision.  This newly submitted evidence shows that the 
Veteran has been diagnosed with generalized osteoarthritis 
and bursitis of the trochanter.  However, the newly 
submitted evidence is not material as it does not establish 
that a diagnosed bilateral leg condition is related to the 
Veteran's period of active service.  Moreover, his newly 
submitted medical evidence is negative for a medical opinion 
relating a diagnosed bilateral leg condition to the 
Veteran's period of active service  or merely reflects 
treatment for medical conditions that are not relevant to 
this current claim.  Essentially, the newly submitted 
evidence does not give any new information that would 
substantiate his claim for service connection or otherwise 
demonstrate that he has a leg numbness and cramping disorder 
that is attributed to his military service.  The Board finds 
that there continues to be no evidence of the claimed leg 
condition during service or a medical opinion relating said 
disorder to the Veteran's period of active service.  As 
such, the newly submitted evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating 
the claim.

Consideration has been given to the Veteran's statements and 
the Board presumes this testimony to be credible for the 
purposes of determining whether new and material evidence 
has been submitted.  However, as stated above, there 
continues to be no new and material evidence documenting a 
current leg numbness and cramping disorder that is related 
to the Veteran's period of active service.  While the Board 
is sympathetic to the Veteran's own statements regarding his 
condition and his military service, and believes that he is 
competent to report his current symptomatology, he does not 
have the requisite special medical knowledge necessary to 
render an opinion as to medical causation.  See Espiritu, 2 
Vet. App. at 495; 38 C.F.R. § 3.159.
  
In summary, the evidence received since the most recent 
final rating decision rendered in May 1998 does not provide 
evidence showing that the Veteran currently has a leg 
numbness and cramping disorder that is related to his period 
of active service.  The new evidence is merely cumulative of 
previously submitted evidence or not probative as to the 
question of a nexus between the claimed condition and his 
period of active service.  Therefore, the additional 
evidence received is not "material" since it does not relate 
to an unestablished fact or raise a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for service connection may not be reopened.

Since the preponderance of the evidence is against the 
claim, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable. The Veteran's claim of 
service connection for leg numbness and cramping remains 
denied.


ORDER

Service connection for hemorrhoids is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a left foot disorder is denied.

New and material evidence having not been received, the 
claim of entitlement to service connection for a lumbar 
spine disorder is not reopened, and the appeal is denied.

New and material evidence having not been received, the 
claim of entitlement to service connection for leg numbness 
and cramping is not reopened, and the appeal is denied.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's request to reopen the previously denied claims for 
service connection for an anxiety disorder, leg numbness and 
cramps and his claim for service connection for Influenza 
virus.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he 
is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to 
substantiate a claim.  

Anxiety Disorder

In this case, the Veteran seeks to reopen a previously 
denied claim for service connection for an anxiety disorder.  
In November 2009, he submitted additional medical evidence 
in support of his claim.  Specifically, the Veteran 
submitted what appears to be an April 2009 letter from his 
private treating physician, Dr. J.V.S., with regards to his 
psychiatric diagnosis.  The RO has not considered this 
evidence and the Veteran has not waived the initial 
consideration of this material by the RO.  In these 
circumstances, the law requires that the Board return the 
appeal to the RO/AMC for initial consideration of the new 
evidence.  See 38 C.F.R. § 20. 1304(c).

Influenza Virus

The Board notes that an appeal to the Board is initiated by 
the Veteran filing a timely notice of disagreement regarding 
the RO's decision and completed by a substantive appeal 
after a Statement of the Case is furnished.  The following 
sequence is required:  there must be a decision by the RO; 
the claimant must timely express disagreement with the 
decision; VA must respond by issuing a Statement of the 
Case; and finally the claimant, after receiving the 
Statement of the Case, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

The relevant procedural history shows that the Veteran was 
denied service connection for Influenza virus by way of an 
October 2005 rating decision.  In March 2006, the Veteran's 
appointed accredited representative sent a correspondence to 
the RO requesting service connection for Influenza virus.  
The accredited representative indicated that a review of the 
VA MAP-D system reflected that the Veteran's case was closed 
in November 2005.  The representative requested that the 
Veteran's claim be reactivated.  In June 2006, the 
accredited representative reiterated the Veteran's request 
for service connection for Influenza virus and submitted 
additional medical evidence.  There is no indication from 
the claims file that the RO responded to these requests.  

In November 2007, the Veteran submitted a request for 
service connection for Influenza virus.  The RO construed 
this as a request to reopen the previously denied Influenza 
claim.  Subsequently, the RO denied the request to reopen by 
way of the July 2008 rating decision.  

After reviewing the foregoing, the Board construes the March 
2006 and June 2006 correspondences from the Veteran's 
accredited representative as notices of disagreement as to 
the October 2005 rating decision.  As the March 2006 and 
June 2006 correspondences were submitted within one year of 
the October 2005 rating decision, the Board construes these 
notices of disagreement as being timely filed.
Thus, the RO has essentially  mischaracterized the Veteran's 
claim as a claim to reopen the previously denied service 
connection claim.

The RO has not issued the Veteran a Statement of the Case 
that addresses the original disagreement as to the issue of 
service connection for Influenza virus.  Therefore, a remand 
is necessary to correct this procedural deficiency.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; see 
Manlicon v. West, 12 Vet. App. 238 (1999).   
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall readjudicate the 
Veteran's application to reopen the 
previously denied claim for service 
connection for an anxiety disorder, given 
consideration to the newly submitted 
evidence.  If the benefit sought on appeal 
remains denied, provide the Veteran and 
his representative with a Supplemental 
Statement of the Case.

2.  With regards to the Influenza virus 
claim, the RO/AMC should re-examine the 
Veteran's claim for service connection for 
Influenza virus.  If no additional 
development is required, the RO should 
prepare a Statement of the Case in 
accordance with 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the 
benefit sought, or by the Veteran's 
withdrawal of the notice of disagreement.  
If, and only if, the appellant files a 
timely substantive appeal, should the 
issue be returned to the Board.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112. 




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


